CHRISTIAN, J.
The offense is possession of intoxicating liquor for the purpose of sale; the punishment, confinement in the penitentiary for fifteen months.
No statement of facts is brought forward. We find in the record one hill of exception which we are unable to appraise in the absence of a statement of facts. ■ 0
No error appearing, the judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.